Pendleton, J.
(dissenting). I dissent on the ground that that part of an ordinance which imposes from the adoption of the ordinance a per diem penalty on the maintenance, without a license, of all existing signs, previously duly authorized, irrespective of whether good, bad, or indifferent, or dangerous or not, *279before reasonable opportunity to acquire a license is so unreasonable that it is invalid as an exercise of the police power. The unreasonableness is not to be determined by what has been, but what may be, done under it. City of Rochester v. West, 164 N. Y. 510, 514.
Judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.